Citation Nr: 1211208	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011); see also 38 C.F.R. §§ 3.340, 3.341 (2011).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a) (2011).  

In this case, service connection is in effect for a back condition, rated 20 percent disabling, and right knee degenerative joint disease, rated 10 percent disabling, for a combined disability rating of 30 percent.  Therefore, the schedular criteria for a TDIU have not been met.

However, despite this, it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, and, therefore, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2011).  In such situations, the rating board is to include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

In this regard, the Veteran's Social Security Administration (SSA) records include a June 2009 Functional Capacity Evaluation reflecting that the Veteran was tested at a "Sedentary Physical Demand Level" of work, and that the examiner's assessment was that the Veteran currently did not meet any level of competitive work, due to his lumbar spine disorder.  Also, the report an October 2009 VA spine examination reflects the Veteran's statements that he had previously worked as Director of Human Resource Services for an auto parts company, but that his lumbar spine condition caused him to go into medical retirement in February 2009.  Furthermore, the report of a January 2010 VA examination reflects the opinion of the examiner that the Veteran's low back condition, multilevel degenerative disc disease, prevented the Veteran from being gainfully employed for light or heavy duty.  There is no medical opinion or other competent evidence of record suggesting that the Veteran's service-connected disabilities do not prevent him from being able to secure or follow a substantially gainful occupation.  Moreover, in this regard, in the April 2010 Statement of the Case, the RO incorrectly stated that the opinion of the January 2010 VA examiner was that the Veteran's service-connected low back disability "would not preclude light or heavy duty employment."  

In light of the above, this case should be remanded for referral to the Director of the Compensation and Pension Service for consideration of whether a TDIU is warranted on an extraschedular basis.

Also, in June 2009, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  However, while the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

2.  Refer the case to the Director of the Compensation and Pension Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2011).  

3.  After completing this, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


